Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of claims 1-7 in the reply filed on 3/24/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke, U.S. Patent No. 6,764,733.
Clarke discloses a roofing membrane comprising a first film layer of a polymeric material, bonded to a polyester protective layer which is bonded to a fleecy material.  The protective layer is bonded to the fleecy material by a cured adhesive which covers the entire structure.  The fleece material is not coextensive with the adhesive and the protective layer so that an .
Claim(s) 1, 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hubbard et al, WO 2015/164756.
Hubbard discloses a membrane 14, and a cured adhesive layer such as a UV cured polyacrylate adhesive,  (see paragraphs 0050-0058), disposed on a planar surface of the membrane.  Since the cured adhesive layer can be in the form of a fibrous non-woven material, claims 1, 3-7 are therefore anticipated.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al, U.S. Patent Application Publication No. 2005/0097857.  Mehta discloses a breathable polymeric membrane, (layer 14),  which is bonded to a nonwoven layer (layer 12), (fleece) by a polyacrylate adhesive, (layer 16).  See paragraphs 0020-0027, paragraph 0041.  
Mehta differs from the claimed invention because it does not clearly disclose the polyacrylate adhesive is cured or UV-curable.
However, Hubbard et al discloses that cured and UV-cured polyacrylate adhesives are suitable for use in forming roofing materials. See paragraph 0050-0058.
Therefore, it would have been obvious to one of ordinary skill in the art to have employed a cured and/or UV-curing or cured polyacrylate adhesive as the polyacrylate adhesive in Mehta, in view of their art recognized suitability for this intended purpose.
Claim 2 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Hubbard as applied to claims 1, 3-7 above, and further in view of Clarke, U.S. Patent No. 6,764,733.
Mehta in view of Hubbard differs from the claimed invention because it does not show an edge wherein the fleece material is not present.
However, Clarke discloses a roofing membrane comprising a first film layer of a polymeric material, bonded to a polyester protective layer which is bonded to a fleecy material.  The protective layer is bonded to the fleecy material by a cured adhesive which covers the entire structure.  The fleece material is not coextensive with the adhesive and the protective layer so that an adhesive coated edge without the fleece material is present. See abstract; col. 2, lines 15-col. 2, line 8.
Therefore, it would have been obvious to have provided an edge without the nonwoven in the invention of Mehta as taught by Clarke in order to provide for better lap adhesion.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Douglas, U.S. Patent Application Publication No. 2010/0200148 discloses a roofing membrane including cured polyacrylate layers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789